 1   Spencer P. Hugret (State Bar # 240424)                                 JS-6
     shugret@gordonrees.com
 2   GORDON & REES LLP
 3   275 Battery Street, Suite 2000
     San Francisco, CA 94111
 4   Telephone: (415) 986 5900
     Facsimile: (415) 986 8054
 5

 6
     Attorneys for Defendants
     FORD MOTOR COMPANY
 7
     Jacob Cutler (SBN 264988)
 8   Email: jcutler@slpattorney.com
     STRATEGIC LEGAL PRACTICES, APC
 9   1840 Century Park East, Suite 430
10
     Los Angeles, CA 90067
     Telephone: (310) 929-4900
11   Facsimile: (310) 943-3838

12   Attorneys for Plaintiff
     JOSE GONZALEZ
13                         UNITED STATES DISTRICT COURT
14                        CENTRAL DISTRICT OF CALIFORNIA
15

16   JOSE GONZALEZ,                                 Case No. 2:18-cv-00943-AB-FFM
17                                                  [PROPOSED] ORDER
18
                     Plaintiffs,                    GRANTING STIPULATION TO
                                                    DISMISS CASE
19
           v.

20   FORD MOTOR COMPANY; and DOES
     1 through 10, inclusive,
21
                     Defendants.
22

23

24

25

26

27

28
                                              -1-

                                                                     2:18-cv-009463-AB-FFM
 1         Based on the Parties’ joint stipulation pursuant to Fed. R. Civ. P.
 2   41(a)(1)(A)(ii) and good cause appearing, the Court GRANTS the joint stipulation.
 3   Accordingly, the Court DISMISSES with prejudice the Complaint as to all parties
 4   and claims. The Clerk of Court shall terminate the case.
 5

 6         IT IS SO ORDERED
 7

 8   Dated: 6/11/2019
 9

10                                                       United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              -2-

                                                                         2:18-cv-00943-AB-FFM
